Case 1:18-cv-02898-REB-KLM Document 60 Filed 11/15/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-02898-REB-KLM

  NAKIKO DIALLO,

         Plaintiff

  v.

  MATTHEW MILLIGAN, in his personal capacity, and
  CITY OF AURORA,

         Defendants

  ______________________________________________________________________

              PROPOSED AMENDED TO THE SCHEDULING ORDER
  ______________________________________________________________________


       1. Computation of Damages

  Plaintiff:

         1. Plaintiff seeks a declaration that Defendants violated Plaintiff’s federal

               Constitutional rights;

         2. Plaintiff seeks compensatory damages, including non-economic damages for

               emotional distress, humiliation, loss of enjoyment of life, and other pain and

               suffering in an amount to be determined at trial;

         3. All economic losses on all claims allowed by law, including but not limited to

               claims for lost wages in an amount to be determined at trial. The economic

               damages include the following: $12,000.00 for attorney fees paid as a result of

               his hiring of Linda Lee to defend him of the charges brought against him due to

               the Defendants’ actions, lost wages for the time Plaintiff was in custody of



                                                 1
Case 1:18-cv-02898-REB-KLM Document 60 Filed 11/15/19 USDC Colorado Page 2 of 4




            approximately $50,000.00 as Plaintiff earned $16.00 per hour and worked 40

            hours per week at the time he was accused of a crime, lost wages from the

            time he returned to work to the present date and into the future of $1.00 per

            hour as Plaintiff currently earns $15.00 per hour and at the time he was accused

            of a crime, reimbursement of vehicle storage fees of $1,350.00 for the time

            Plaintiff’s vehicle was in storage while he was in custody, reimbursement for in

            custody expenses of approximately $7,000.00, and reimbursement for

            expenses incurred as a result of Department of Revenue action in the amount

            of approximately $2,500.00 ;

        4. Punitive damages on all claims allowed by law and in an amount to be

            determined at trial;

        5. Attorney fees and the costs associated with this action on all claims allowed by

            law;

        6. Pre- and post-judgment interest at the lawful rate; and

        7. Any further relief that his court deems just and proper, and any other relief

            allowed.

  Defendant:

        Defendants continue to incur damages in the form of attorney’s fees and court

  costs. Defendant’s damages are on-going and continuous and, therefore, not readily

  determinable. Defendants intend to pursue claims for attorney’s fees and costs available

  to them under federal law for frivolous and vexatious claims made against them.



        Dated this November 15, 2019.



                                              2
Case 1:18-cv-02898-REB-KLM Document 60 Filed 11/15/19 USDC Colorado Page 3 of 4




                                         BY THE COURT:


                                         United States Magistrate Judge


        APPROVED:

        /s/ David J. Furtado
        David J Furtado
        3773 cherry Creek North Drive
        Suite 755 Denver, CO 80209
        Telephone No.: (303) 755-2929
        Fax No.: (303) 309-6463
        Email: dfurtado@furtadolaw.com
        Attorney for Plaintiff

        /s/ Nathanael Archuleta
        Nathanael Archuleta
        3773 Cherry Creek North Drive
        Suite 755 Denver, CO 80209
        Telephone No.: (303) 755-2929
        Fax No.: (303) 309-6463
        Email: nathanael@furtadolaw.com
        Attorney for Plaintiff


        /s/ Marc F. Colin
        Marc F. Colin
        Bruno Colin & Lowe, P.C.
        1999 Broadway
        Suite 4300
        Denver, CO 80202-5731
        Telephone: 303-831-1088
        Fax: 303-831-1088
        Email: mcolin@brunolawyers.com
        Attorney for Defendant Milligan

        /s/ Isabelle Sabra Evans
        Isabelle Sabra Evans
        Aurora City Attorney’s Office
        15151 East Alameda Parkway
        5th floor
        Aurora, CO 80012
        Telephone: 303-739-7030
        Email: ievans@aurorgov.org

                                           3
Case 1:18-cv-02898-REB-KLM Document 60 Filed 11/15/19 USDC Colorado Page 4 of 4




        /s/ Peter Ruben Morales
        Peter Ruben Morales
        Aurora City Attorney’s Office
        15151 East Alameda Parkway
        5th Floor
        Aurora, CO 80012
        Telephone: 303-739-7030
        Fax: 303-739-7042
        Email: pmorales@auroragov.org
        Attorneys for Defendant




                                        4
